02/08/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                     February 2, 2021

                             IN RE TA’KORRIA P. ET AL.

                  Appeal from the Juvenile Court for Wilson County
                    No. 2019-JT-10     Charles B. Tatum, Judge
                      ___________________________________

                            No. M2020-01127-COA-R3-PT
                        ___________________________________


      Two parents have appealed from a final order terminating their parental rights.
Because neither parent filed their notice of appeal with the clerk of this Court within thirty
days after entry of the final order as required by Rule 4(a) of the Tennessee Rules of
Appellate Procedure, we dismiss the appeal.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


FRANK G. CLEMENT, JR., P.J., M.S., ANDY D. BENNETT, and W. NEAL MCBRAYER, JJ.

Kimberly E. Wright, Mt. Juliet, Tennessee, for the appellant, Montez Williams

Lee W. McDougal, Gallatin, Tennessee, for the appellant, Kennia Perkins.

Amber L. Seymour, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.
                                  MEMORANDUM OPINION1


       This appeal arises out of a petition to terminate parental rights filed by the
Department of Children’s Services. On June 19, 2020, the trial court entered an order
terminating the parental rights of Kennia P., Andrew D., and Montez W. The trial court
also determined that there was no just reason for delay and directed the entry of a final
judgment as to these three parents under Rule 54.02 of the Tennessee Rules of Civil
Procedure. Montez W. filed a notice of appeal with the clerk of the trial court on July 6,
2020, and with the clerk of this Court on August 24, 2020. Kennia P. filed a notice of
appeal with the clerk of this Court on September 4, 2020.

        Rule 4(a) of the Tennessee Rules of Appellate Procedure requires that a notice of
appeal be filed with the clerk of the appellate court within thirty days after entry of the
judgment appealed. Neither appellant filed their notice of appeal with the clerk of this Court
within thirty days after entry of the June 19, 2020 final order. However, Montez W. asserts
that he filed his notice of appeal with the trial court clerk within the time permitted by Rule
4(a), that that the trial court clerk mistakenly accepted the filing, and that he filed the notice
with the clerk of this Court as soon as his counsel discovered the error.

        Rule 4(a) requires a notice of appeal to be filed with the clerk of this Court. The
notice of appeal filed with the trial court clerk was a nullity and did not initiate an appeal
as of right. Moreover, the attempted filing with the trial court clerk did not extend the time
for filing the notice of appeal with the clerk of this Court.2 The trial court clerk’s decision
to file the notice is immaterial. While a trial court clerk may inform counsel when a
document has been tendered to the wrong court, it is counsel’s responsibility to be familiar
with the Tennessee Rules of Appellate Procedure and to ensure documents are filed in the
correct court.

       We are reluctant to dismiss an appeal involving the termination of parental rights
based solely on a failure to comprehend and comply with the Tennessee Rules of Appellate
Procedure. Nevertheless, the time limit for filing a notice of appeal is mandatory and
jurisdictional. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117

       1
        Tenn. R. Ct. App. 10 states:
       This court, with the concurrence of all judges participating in the case, may affirm, reverse,
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it
       shall be designated “MEMORANDUM OPINION,” shall not be published, and shall not
       be cited or relied on for any reason in any unrelated case.
       2
          While the 2017 amendment to Rule 4(a) included a one year transitional provision
providing additional time to parties who mistakenly filed a notice of appeal with the trial court
clerk, that transitional provision expired in 2018.
                                                   -2-
S.W.3d 252, 255 (Tenn. 2003). The failure to file a timely notice of appeal deprives this
Court of jurisdiction to hear the matter. Flautt & Mann v. Council of City of Memphis, 285
S.W.3d 856, 869 (Tenn. Ct. App. 2008). While a trial court may, under unusual and
compelling circumstances, grant an appellant relief from the failure to file a timely
notice of appeal under Rule 60 of the Tennessee Rules of Civil Procedure, such relief
must be sought in the trial court. Tenn. R. App. P. 4(a), Advisory Commission Comments;
McCracken v. Brentwood United Methodist Church, 958 S.W.2d 792 (Tenn. Ct. App.
1997).

       The appeal is hereby dismissed for failure to file a timely notice of appeal. The case
is remanded to the trial court for further proceedings consistent with this opinion.


                                                                PER CURIAM




                                            -3-